Citation Nr: 0616894	
Decision Date: 06/08/06    Archive Date: 06/26/06

DOCKET NO.  03-28 020	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to an increased rating for residuals of right 
knee injury, status post-operative, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

W.T. Snyder, Associate Counsel




INTRODUCTION

The veteran had active service from March 1971 to November 
1972.  Subsequently he served in the U.S. Army Reserve.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision of the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA), which continued the veteran's current 
evaluation, from which he appealed.

The veteran indicated on his August 2003 substantive appeal 
that he requested a Travel Board Hearing.  In an October 2003 
statement, he withdrew his request for a hearing.  See 
38 C.F.R. § 20.702 (2005).

An April 2003 rating decision denied entitlement to service 
connection for a left leg and left knee injury, and the 
veteran appealed the decision.  In compliance with the July 
2004 remand, see Stegall v. West, 11 Vet. App. 268 (1998), 
the RO issued a Statement of the Case (SOC) in December 2005.  
See Manlincon v. West, 12 Vet. App. 238 (1999).  The claims 
file reflects no record of the SOC having been returned as 
undeliverable.  Neither is there any record of the veteran 
having submitted a substantive appeal in response to the SOC.  
Thus, that issue is not before the Board and will not be 
discussed in this decision.  See 38 C.F.R. § 20.200 (2005).

The case was previously before the Board in July 2004 and was 
remanded for additional development.  The RO exerted 
reasonable efforts to complete the additional development and 
returned the case to the Board for further appellate review.


FINDINGS OF FACT

1.  The RO has notified the veteran of the evidence needed to 
substantiate his claim and fulfilled the duty to assist him 
in developing that evidence.
2.  The veteran's post-operative right knee injury residuals 
manifest with limitation of motion on flexion of 0 to 120 
degrees, with pain at the end of the motion.  Subluxation, 
instability, or cartilage symptomatology, such as effusion or 
locking, is not manifested.

3.  Limitation of motion on flexion to 30 degrees or less, or 
on extension to 10 degrees or more is not more nearly 
approximated.


CONCLUSION OF LAW

The requirements for a rating in excess of 10 percent for 
residuals of right knee injury, status post-operative, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5010 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2005).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  The requirements apply 
to all five elements of a service connection claim: veteran 
status, existence of a disability, a connection between the 
veteran's service and the disability, degree of disability, 
and effective date of the disability.  Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  Such notice must be 
provided to a claimant before the initial unfavorable 
decision on a claim for VA benefits by the agency of original 
jurisdiction (in this case, the RO).  Id; see also Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA 
notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Id.

In this case, in letters of October 2002, July 2004, and 
January 2005, the RO provided notice to the veteran regarding 
what information and evidence is needed to substantiate the 
claim for an increased rating, as well as what information 
and evidence must be submitted by the veteran, what 
information and evidence will be obtained by VA, and the need 
for the veteran to advise VA of or submit any further 
evidence in his possession that pertains to the claim.  

In addition, the veteran was provided with a copy of the 
appealed rating decision, as well as a July 2003 SOC, and 
January 2006 Supplemental Statement of the Case (SSOC).  
These documents provided him with notice of the law and 
governing regulations, including the criteria for an 
increased rating, as well as the reasons for the 
determinations made regarding his claim.  By way of these 
documents, he also was specifically informed of the 
cumulative evidence already having been previously provided 
to VA or obtained by VA on the veteran's behalf.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service medical records and VA outpatient treatment 
records and examination reports.  The veteran's Notice of 
Disagreement indicated treatment by a Dr. Steven Fish.  
Pursuant to the July 2004 Board remand, the July 2004 VCAA 
letter informed the veteran that Dr. Fish's records were 
needed and enclosed VA Forms 21-4142 for the veteran's 
completion and return, so the RO could obtain any existing 
records.  The claims file reflects no record of a response by 
the veteran, to include his providing the records himself.  
 
As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.   There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the 
appellant.  As such, there is no indication that there is any 
prejudice to the appellant by the order of the events in this 
case.  See Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 
384 (1993).  Moreover, as the Board concludes below that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating, any question as to an appropriate 
effective date to be assigned is rendered moot.  Any error in 
the sequence of events or content of the notice is not shown 
to have any effect on the case or to cause injury to the 
claimant.  Thus, any such error is harmless and does not 
prohibit consideration of this matter on the merits.  See 
Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file, which includes:  his multiple contentions and 
the arguments of his representative; service medical records; 
VA medical records; and VA examination reports.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the appellant or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to each claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) 
and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The veteran asserts that his right knee disability should be 
rated higher, as he is in pain most of the time and cannot 
walk for prolonged periods and he must wear a brace for 
support.  He asserted in his substantive appeal that he walks 
well at times, but most of the time he wobbles like a duck, 
and that he is awakened at night by Charlie horses.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) and are intended to represent the average 
impairment of earning capacity resulting from disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be 
reviewed in relation to their history.  38 C.F.R. § 4.1.  
Other applicable, general policy considerations are: 
interpreting reports of examination in light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability, 38 C.F.R. § 4.2; 
resolving any reasonable doubt regarding the degree of 
disability in favor of the claimant, 38 C.F.R. § 4.3; where 
there is a question as to which of two evaluations apply, 
assigning a higher of the two where the disability picture 
more nearly approximates the criteria for the next higher 
rating, 38 C.F.R. § 4.7; and, evaluating functional 
impairment on the basis of lack of usefulness, and the 
effects of the disabilities upon the person's ordinary 
activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or inflammation in parts of the 
system, to perform normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  The functional loss may be due to absence of part 
or all of the necessary bones, joints and muscles, or 
associated structures, or to deformity, adhesions, defective 
innervation, or other pathology, or may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as disabled.  See 
DeLuca v. Brown, 8 Vet. App. 202 (1995); 38 C.F.R. § 4.40 
(2005); see also 38 C.F.R. § 4.45 (2005).

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern, 
and past medical reports do not take precedence over current 
findings.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Following a review of the record, the Board finds that the 
preponderance of the competent evidence of record shows the 
veteran's right knee disability to more nearly approximate a 
10 percent evaluation.  38 C.F.R. §§ 4.3, 4.7.
The January 2003 rating decision reflects that the veteran's 
post operative right knee injury is rated on the basis of 
traumatic arthritis.  Traumatic arthritis is rated under 
Diagnostic Code 5003 as degenerative arthritis.  See 
38 C.F.R. § 4.71a, Diagnostic Code 5010.  Diagnostic Code 
5003 provides that degenerative arthritis established by X-
ray is rated on the basis of limitation of motion under the 
appropriate Diagnostic Codes for the joint involved.  
Further, if the limitation of motion of the joint involved is 
noncompensable, a rating of 10 percent is applicable.  Id.  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, but with X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups and occasional 
incapacitating exacerbations, a 20 percent evaluation is 
assigned.  With X-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, a 10 percent 
rating is assigned.  Diagnostic Code 5003.  

With any form of arthritis, painful motion is an important 
factor.  It is the intention of the rating schedule to 
recognize actually painful, unstable or malaligned joints, 
due to healed injury, as entitled to at least the minimum 
compensable rating for the joint.  38 C.F.R. § 4.59.  A 
compensable evaluation under Diagnostic Code 5003 and 
38 C.F.R. § 4.59 (for painful motion) is in order where 
arthritis is established by X-ray findings and no actual 
limitation of motion of the affected joint is demonstrated.  
Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).  Where 
compensable limitation of motion is demonstrated in the 
joint, the Lichtenfels rule is not applicable.  

Limitation of flexion of the leg to 60 degrees warrants a 
noncompensable evaluation.  Limitation of flexion of the leg 
to 45 degrees warrants a 10 percent rating.  A 20 percent 
evaluation requires that flexion be limited to 30 degrees.  A 
30 percent evaluation requires that flexion be limited to 15 
degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of either leg to 5 degrees warrants a 
noncompensable evaluation.  A 10 percent evaluation requires 
that extension be limited to 10 degrees.  A 20 percent 
evaluation requires that extension be limited to 15 degrees.  
A 30 percent evaluation requires that extension be limited to 
20 degrees.  A 40 percent evaluation requires that extension 
be limited to 30 degrees.  A 50 percent evaluation requires 
that extension be limited to 45 degrees or more.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.

The March 2005 VA examination report reflects that the 
veteran related that he took Tylenol #3 and Codeine 30 mg 
three times a day for his symptoms, and that the medication 
made the pain tolerable.  The veteran related that his pain 
included an intermittent severe burning sensation within the 
joint.  Prolonged walking increased the pain and began the 
burning sensation.  At that point, he had to become immobile 
and rest until the pain subsided.  He elevated the right leg 
often during the day.  When the right leg fatigued, he was 
unable to lift the leg high enough, which caused him to trip 
and fall.  The veteran related that he used an unloading 
brace, and that he avoided lifting, pushing, pulling, 
squatting, and kneeling.  He needed assistance to get out of 
the bathtub.

The veteran related that he worked as a highway maintenance 
supervisor, a position which he related did not involve much 
walking, as he drove from site to site overseeing work 
progress.  He related that he would have to give up the job 
if it required prolonged walking.  He had not lost any time 
from work due to this right knee disorder.

The examiner observed the veteran to have abnormal gait and 
ambulation.  Physical examination of the right knee revealed 
no deformity, effusion, heat, or discoloration.  The veteran 
complained of pain with palpation to the lateral joint line.  
Testing revealed no instability.  There was moderate crepitus 
on movement.  Range of motion was from 0 degrees extension to 
120 degrees flexion.  There was mild pain at the extremes of 
flexion and extension.  Hamstring and quadriceps strength was 
5/5.  The test for pain, weakness, fatigability, and 
incoordination, with repetitive flexion and extension showed 
no change in range of motion and pain level.

X-rays showed multiple round ossified densities in the 
lateral aspect of the joint space, most likely multiple loose 
bodies.  The examiner rendered a diagnosis of osteoarthritis, 
right knee.

The March 2005 examination report reflects that the findings 
at that examination show the veteran's limitation of motion 
on both flexion, 0 to 120 degrees, and on extension, to 0 
degrees, to be noncompensable if rated solely on that basis.  
Diagnostic Codes 5260, 5261.  His range of motion on 
extension was normal, and flexion was only 20 degrees less 
than normal.  See 38 C.F.R. § 4.71a, Plate II.  Thus, the 
veteran's evaluation for arthritis is determined by 
Diagnostic Code 5003 rather than under the codes for 
limitation of motion, as this Code is more favorable to the 
veteran.  Diagnostic Code 5003; see also VA O.G.C. Prec. Op. 
No. 9-98 (August 14, 1998).

The findings at the 2005 examination show the veteran's right 
knee injury residuals more nearly approximate a 10 percent 
evaluation.  38 C.F.R. § 4.7, 4.71a, Diagnostic Code 5003.  A 
higher rating of 20 percent under that Diagnostic Code is not 
warranted by the evidence of record, as the veteran is not 
service connected for arthritis of two major joints or minor 
joint groups.  Id.

The Board notes that the claims file reflects that the 
veteran's right knee symptomatology has manifested at 
substantially the same level throughout the appeal period.  
The December 2002 examination report reflects that the right 
knee range of motion was 0 degrees extension to 120 degrees 
flexion.  The primary difference was that there was no pain 
on palpation of the knee.

The veteran's VA outpatient treatment records for the period 
February 2004 to November 2005 reflect his complaints of 
pain, sometimes assessed by him as severe as 8/10 on a scale 
of 1 to 10, as reflected in a June 2004 treatment note.  
Examinations during his outpatient visits revealed crepitus 
and moderate decrease in range of motion.  Those records 
reflect no findings of subluxation or instability.

The veteran's arthritis is confirmed both by X-ray and 
objective clinical evidence of pain on range of motion and 
some limitation of motion.  The examination report further 
reflects that repetitive flexion and extension produced no 
evidence of increased pain, fatigability, or incoordination, 
and instability testing was negative.  38 C.F.R. § 4.40; see 
DeLuca, supra.  The right knee manifested no effusion or 
instability.  Thus, there is no pathology which would warrant 
a higher evaluation under Diagnostic Code 5257 for recurrent 
subluxation or instability, or 5258 for locking, pain, and 
effusion into the joint.  Moreover, impairment of the tibia 
and fibula with malunion or nonunion is not shown by the 
evidence, to warrant consideration of Diagnostic Code 5262.  

In addition, as no instability or subluxation is shown, a 
separate rating based on arthritis and instability is, 
likewise, not warranted.  See VAOPGCPREC 23-97; VAOPGCPREC 9-
98.  Similarly, as extension is normal, the veteran's range 
of motion in both knees does not support compensable ratings 
under Diagnostic Codes 5260 and 5261, and VAOPGCPREC 9-04 is 
not for application.  

Further, the March 2005 scar examination report reflects that 
the scar on the right knee was smooth, stable, flat, 
nontender, and superficial.  Thus, a separate rating for the 
scar is likewise not warranted.  See 38 C.F.R. § 4.118, 
Diagnostic Codes 7803-7805 (2001) and Diagnostic Codes 7801-
7805 (2005).

The veteran's representative asserts that the veteran's 
current evaluation does not factor in the impact on his daily 
life, and that a disability rating should include more than 
just the impact on one's earning capacity.  The Board must 
reject this assertion, as the applicable regulation 
specifically states that evaluations, to the extent 
practical, determine the impact on earning capacity.  
38 C.F.R. § 4.1.  

As discussed above, the competent medical evidence of record 
shows the veteran's functional loss due to his right knee 
disability is primarily due to pain.  In light of the fact 
that his limitation of motion is 0 percent disabling, the 10 
percent evaluation Diagnostic Code 5003 is compensation for 
his pain.  The Board further finds that the claims file 
reflects no evidence that the veteran's right knee disability 
picture is so exceptional or unusual as to merit 
consideration for a referral for extra-schedular 
consideration.  See 38 C.F.R. § 3.321(b).  There is no 
evidence that he has required hospitalization solely due to 
his right knee disability or that it markedly impacts his 
employment.  In this regard, the veteran reported on the 
March 2005 examination that he has lost no time from work due 
to his right knee.  As such, referral for extraschedular 
consideration is not warranted.

The Board has considered the doctrine of reasonable doubt and 
finds that the veteran's right knee injury residuals, status 
post-operative, more nearly approximate a 10 percent 
evaluation, and that the 10 percent adequately compensates 
him for the functional loss due to his chronic pain.  See 
DeLuca, supra.


ORDER

Entitlement to an increased rating for residuals of right 
knee injury, status post-operative, is denied.



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


